Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelly George Stanback appeals the district court’s order denying his motion for an extension of time to file a 28 U.S.C.A. § 2255 (West Supp.2009) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Stanback, No. 5:02-cr-30020-sgw-1(W.D.Va. July 24, 2008). We deny Stanback’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.